Citation Nr: 0017912	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  99-03 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than March 1, 1997, 
for the payment of additional compensation for a dependent 
spouse.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel






INTRODUCTION

The veteran served on active military duty from February 1951 
to January 1953.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal of decisions of the Department of Veterans 
Affairs (VA) regional office (RO) in St. Petersburg, Florida.  


REMAND

In the notice of disagreement which was received at the RO in 
June 1998, the veteran requested a personal hearing "to 
state . . . [his] case."  On a VA Form 9 (Appeal to Board of 
Veterans' Appeals) which was subsequently received at the RO 
in February 1999, the veteran indicated that he did not wish 
to present testimony before a member of the Board of 
Veterans' Appeals (Board) at the RO or in Washington D.C.  
Significantly, however, the instructions on the VA Form 9 
specifically state that the document should not be used to 
request a personal hearing before a hearing officer at the 
RO.  Based on these facts, the Board concludes that the 
veteran has requested a personal hearing before a hearing 
officer at the RO.  A complete and thorough review of the 
claims folder indicates that the veteran has not been 
afforded such a hearing.  

Because the Board may not proceed with an adjudication of the 
veteran's claim without affording him an opportunity to 
present testimony at the requested hearing, a remand is 
required.  See 38 U.S.C.A. § 7107(b) (West 1991 & Supp. 
1999); 38 C.F.R. § 20.700(a) (1999).  Accordingly, the case 
is REMANDED for the following:

The RO should schedule the veteran for a 
hearing before a hearing officer at the 
RO.  

Following the hearing, the case should be returned to the 
Board.  The veteran need take no further action until he is 
informed, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995); and Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to comply with governing 
adjudicative procedures.  By this remand, the Board intimates 
no opinion as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  



